
	

113 S1037 IS: Fourth Amendment Preservation and Protection Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1037
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure adequate protection of the rights under the
		  Fourth Amendment to the Constitution of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Fourth Amendment Preservation and
			 Protection Act of 2013.
		2.FindingsCongress finds that the right under the
			 Fourth Amendment to the Constitution of the United States of the people to be
			 secure in their persons, houses, papers, and effects against unreasonable
			 searches and seizures is violated when the Federal Government or a State or
			 local government acquires information voluntarily relinquished by a person to
			 another party for a limited business purpose without the express informed
			 consent of the person to the specific request by the Federal Government or a
			 State or local government or a warrant, upon probable cause, supported by oath
			 or affirmation, and particularly describing the place to be searched, and the
			 persons or things to be seized.
		3.DefinitionIn this Act, the term system of
			 records means any group of records from which information is retrieved
			 by the name of the individual or by some identifying number, symbol, or other
			 identifying particular associated with the individual.
		4.Prohibition
			(a)In
			 generalExcept as provided in subsection (b), the Federal
			 Government and a State or local government is prohibited from obtaining or
			 seeking to obtain information relating to an individual or group of individuals
			 held by a third-party in a system of records, and no such information shall be
			 admissible in a criminal prosecution in a court of law.
			(b)ExceptionThe
			 Federal Government or a State or local government may obtain, and a court may
			 admit, information relating to an individual held by a third-party in a system
			 of records if—
				(1)the individual
			 whose name or identification information the Federal Government or State or
			 local government is using to access the information provides express and
			 informed consent to the search; or
				(2)the Federal
			 Government or State or local government obtains a warrant, upon probable cause,
			 supported by oath or affirmation, and particularly describing the place to be
			 searched, and the persons or things to be seized.
				
